Case 8:19-cv-00423-WFJ-SPF Document 36 Filed 05/10/19 Page 1 of 2 PageID 711



                              UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

CHRISTOPHER MARK PARIS, and                                   Case No. 8:19-cv-00423
OXEBRIDGE QUALITY RESOURCES
INTERNATIONAL, LLC                                            Judge William F. Jung
                                                              Magistrate Judge Sean P. Flynn
Plaintiffs

v.

WILLIAM LEVINSON,
LEVINSON PRODUCTIVITY
SYSTEM, PC, a Pennsylvania
Corporation, MARC TIMOTHY
SMITH, individually, and d/b/a
CAYMAN BUSINESS SYSTEMS,
GUBERMAN PMC, a Connecticut
Corporation, DARYL GUBERMAN,
an Individual, DONALD LABELLE, an Individual

Defendants

________________________________/

  PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
PURSUANT TO RULE 41(a)(1)(A)(i) AGAINST MARC TIMOTHY SMITH, individually,
                 and d/b/a CAYMAN BUSINESS SYSTEMS

      COMES NOW the Plaintiffs, Christopher Mark Paris and Oxebridge Quality Resources

International, LLC, and hereby files this voluntary dismissal against Defendant MARC

TIMOTHY SMITH, individually, and d/b/a CAYMAN BUSINESS SYSTEMS (“Defendants”)

under Fed. R. Civ. P. 41(a)(1)(A)(i).

      1. Such dismissal is without prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(B).

      2. In connection with this voluntary dismissal, it is requested that the names of the

             aforementioned party hereafter shall be removed from the caption of this proceeding.


                                                   1
Case 8:19-cv-00423-WFJ-SPF Document 36 Filed 05/10/19 Page 2 of 2 PageID 712



        3. Although the claims are meritorious, Plaintiffs will instead seek enforcement of an

           injunction against Smith in Case 8:15-cv-00011.

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and complete copy of this document was
electronically filed with the clerk of courts in Middle District of Florida on the 10th day of May
2019.

                                               Respectfully submitted,

                                               Shrayer Law Firm, LLC.
                                               912 South Andrews Avenue
                                               Fort Lauderdale, FL 33316
                                               Tel. (954) 601-3732
                                               Email: ghs@shrayerlaw.com


                                               /s/Glen H. Shrayer

                                               Glen H. Shrayer, Esq.
                                               Fl Bar No. 57253




                                                  2
